     Case 6:18-ap-01089-MH Doc 72-1 Filed 05/10/19 Entered 05/10/19 11:45:25            Desc
             Proposed Order Findings of Facts and Conclusions of Law Page 1 of 5



 1
 2
 3
 4
 5
 6
                       UNITED STATES BANKRUPTCY COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
     IN RE:                                        )   Case No. 16-BK-30625-MH
 9
                  JOHN MARTIN MATA                 )
10                LIVIER MATA                      )   Chapter 7
11                                                 )
                                                   )   Adversary No. 6:18-AP-01089-MH
12   JOHN M. MATA,                                 )
13                           Plaintiff,            )
            vs.                                        FINDINGS OF FACT AND
                                                   )
14                                                     CONCLUSIONS OF LAW
                                                   )
15   NATIONAL COLLEGIATE                           )
     STUDENT LOAN TRUST 2006-1, et                 )
16   al.                                           )
17                   Defendants.                   )
18          Pursuant to the Court’s Ruling on May 8, 2019, adopting the Tentative
19   Ruling as the Order of the Court, which GRANTED the Motion for Summary
20   Judgment of Defendants’ National Collegiate Student Loan Trust 2006-1
21   (“NCSLT 2006-1”), National Collegiate Student Loan Trust 2006-4 (“NCSLT
22
     2006-4”), and National Collegiate Student Loan Trust 2007-4 (“NCSLT 2007-4”)
23
     (collectively “Defendants”), the Court hereby enters the following Findings of
24
     Fact and Conclusions of Law:
25
26    ///

27    ///
28
      ///


                                 Findings of Fact and Conclusions of Law
                                                     1
     Case 6:18-ap-01089-MH Doc 72-1 Filed 05/10/19 Entered 05/10/19 11:45:25          Desc
             Proposed Order Findings of Facts and Conclusions of Law Page 2 of 5



 1                                     FINDINGS OF FACT
 2          1.    Plaintiff John Mata applied for and obtained three $30,000 student
 3   loans as part of his graduate studies in counseling at Loma Linda University from
 4   2005-2008. These occurred in January of 2006, September of 2006, and August
 5   of 2007. (ECF No. 33-4, Declaration of Bradley Luke (“Luke Decl.”), ¶¶ 11-18,
 6   Exhibits (“Exs.”) A-1 to A-12, D-I; ECF No. 34-1, Request for Judicial Notice
 7
     (“RJN”) Exs. B, D-I.)
 8
            2.    The loan agreements each stated that the student loans were explicitly
 9
     limited to the costs of attending the school. (ECF No. 33-4, Luke Decl., ¶¶ 11-18,
10
     Exs. A-1, A-5, A-9, at ¶¶ L(2), L(12), H.)
11
            3.    The three student loans were “educational loans” under subsection
12
     523(a)(8)(A)(i). (ECF No. 33-4, Luke Decl. Exs. A-1, A-5, A-9.)
13
            4.    The loan agreements each stated that the student loans were
14
15   nondischargeable pursuant to 11 U.S.C. § 523(a)(8), either under § 523(a)(8)(A)(i)

16   because the originating lender “purchased a guaranty of this loan, and that this

17   loan is guaranteed by The Education Resources Institute, Inc. (“TERI”), a non-
18   profit Institution,” or under § 523(a)(8)(B) because they were “qualified education
19   loan as defined in the Internal Revenue Code,” or both. (ECF No. 33-4, Luke
20   Decl., ¶¶ 11-18, Exs. A-1, A-5, A-9, at ¶¶ L(2), L(12), H.)
21          5.    Upon origination, the three student loans were assigned, transferred,
22   and securitized into Defendants NCSLT 2006-1, NCSLT 2006-4, and NCSLT
23   2007-4, respectively. (ECF No. 33-4, Luke Decl. ¶¶ 11-18, Exs. A-1 to A-12, D-
24   I; ECF No. 34-1, RJN Exs. B, D-I.)
25          6.    Each of Plaintiff’s three student loans owing to Defendants were
26
     guaranteed by TERI. (ECF No. 33-4, Luke Decl. ¶¶ 17, 25, 34, at Exs. A-3, A-7,
27
     A-11, at Arts. 1 & 5 (“assign[ing]” “claims” and “rights” “under the [TERI]
28
     Guaranty Agreements”), and pp. 18-25, 63-69, 104-109 (“GUARANTOR:


                                 Findings of Fact and Conclusions of Law
                                                     2
     Case 6:18-ap-01089-MH Doc 72-1 Filed 05/10/19 Entered 05/10/19 11:45:25           Desc
             Proposed Order Findings of Facts and Conclusions of Law Page 3 of 5



 1   TERI”); ECF Nos. 33-4, Luke Decl., and 34-1, RJN, Exs. D, E, and F, at Arts. I,
 2   VII(a) (“TERI Guaranteed Loans” “TERI Guaranty Agreements”), G, H, and I, at
 3   p. 1 (“TERI guaranties the payment of principal and interest on the Loans in
 4   exchange for the payment of certain Guaranty Fees.”)).
 5          7.    TERI is a “nonprofit institution” and was a “nonprofit institution” at
 6   the time it guaranteed Plaintiff’s student loans now owing to Defendants. (ECF
 7
     No. 63 at 38:3-10, 47-48, 91:13-24 of 241; In Re The Education Resources
 8
     Institute, Inc., No. 08-12540 (Bankr. D. Mass.); ECF No. 33-4, Luke Decl., at pp.
 9
     141, 196, 239, 337 of 369 (“The Education Resources Institute, Inc., a private
10
     non-profit corporation organized under Chapter 180 of the Massachusetts General
11
     Laws”), at pp. 146, 200, 243 of 369 (“’TERI’ means The Education Resources
12
     Institute, Inc., a private non-profit corporation organized under Chapter 180 of the
13
     Massachusetts General Laws.”); ECF No. 63 at 47-48, 91:13-24 of 241 (TERI,
14
15   “one of the largest not-for-profit entities in the country.”); ECF No. 56, at p. 14,

16   n.24 TERI, Bringing a Better Future Within Reach – About Us (Feb. 7, 2019)

17   available at http://www.teri.org/index/index.html (“At TERI, we promote access
18   to education at all levels for students of all ages and backgrounds. Founded in
19   1985, we are a nonprofit organization with two primary programs. Through our
20   TERI guaranteed private education loan programs, we have helped over one
21   million students access loans to pay for their education. Through our College
22   Access programs, we have supported over one million low income and
23   underserved individuals in their pursuits of a college degree.”).
24          8.    The student loans owing to Defendants are each not dischargeable
25   pursuant to 11 U.S.C. § 523(a)(8)(A)(i) because they were made under a program
26
     funded or guaranteed by TERI, a nonprofit institution. (ECF No. 33-4, Luke Decl.,
27
     Ex. J at § 1, ¶¶ 1.4 and 1.8-1.9 (“NextStudent Loan Program”), Ex. K. at § 1, ¶¶
28
     1.10-1.11 (“START Education Loan Program”)).


                                 Findings of Fact and Conclusions of Law
                                                     3
     Case 6:18-ap-01089-MH Doc 72-1 Filed 05/10/19 Entered 05/10/19 11:45:25         Desc
             Proposed Order Findings of Facts and Conclusions of Law Page 4 of 5



 1          9.    Plaintiff’s Adversary Complaint did not allege any “undue hardship.”
 2   (ECF No. 1, Adv. Compl.).
 3                             CONCLUSIONS OF LAW
 4          1.    Plaintiff’s student loans owing to Defendants were “educational
 5   loans” pursuant to 11 U.S.C. § 523(a)(8)(A)(i).
 6          2.    TERI is a nonprofit institution. In re O’Brien, 419 F.3d 104, 106 (2d
 7
     Cir. 2005) (holding loan at issue was funded by TERI nonprofit “corporation that
 8
     conditionally guarantees loans extended by private lenders under TERI’s student
 9
     loan programs.”).
10
            3.    Plaintiff’s student loans owing to Defendants were each made under
11
     any program funded in whole or in part by a nonprofit institution pursuant to 11
12
     U.S.C. § 523(a)(8)(A)(i). In re McClain, 272 B.R. 42, 46 (Bankr. D. N.H. 2002)
13
     (“TERI played a meaningful part in procurement of the loans, making them
14
15   nondischargeable pursuant to the language of § 523(a)(8).”); In re Drumm, 329

16   B.R. 23, 35 (Bankr. W.D. Pa. 2005).

17          4.    Plaintiff’s student loans owing to Defendants are not dischargeable
18   pursuant to 11 U.S.C. § 523(a)(8)(A)(i) because they were educational loans made
19   under a program funded or guaranteed by TERI, a nonprofit institution.
20          5.    Where TERI has guaranteed a student loan, that “student loan was
21   made under a program that was funded in whole or in part by a nonprofit
22   institution” such that the loan was non-dischargeable under subsection
23   523(a)(8)(A)(i). In re O’Brien, 419 F.3d 104, 106 (2d Cir. 2005) (holding loan at
24   issue was funded by TERI nonprofit “corporation that conditionally guarantees
25   loans extended by private lenders under TERI’s student loan programs.”).
26
            6.    Courts interpreting O’Brien have held that a student loan is excepted
27
     from discharge under § 523(a)(8)(A)(i) where “the nonprofit entity played any
28
     meaningful part in procurement of the loans under the program.” In re Page, 592


                                 Findings of Fact and Conclusions of Law
                                                     4
     Case 6:18-ap-01089-MH Doc 72-1 Filed 05/10/19 Entered 05/10/19 11:45:25       Desc
             Proposed Order Findings of Facts and Conclusions of Law Page 5 of 5



 1   B.R. 334, 337 (B.A.P. 8th Cir. 2018).
 2                                             ###
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                Findings of Fact and Conclusions of Law
                                                    5
